{¶ 25} I concur with the majority's disposition of this matter. The majority affirms the trial court's judgment based upon the trial court's finding concerning chronic mental and emotional illness (R.C.2151.414(E)(2)). I write separately because I would affirm the trial court's judgment based upon the trial court's finding that "[t]he agency has made reasonable efforts in an attempt to remediate the concerns which were the cause of the child's original removal [and] the parents have failed continuously and repeatedly to substantially remedy the conditions which caused the child to be placed outside the home" (R.C.2151.414(E)(1)). I believe this finding is more appropriate under the facts and circumstances of the case.
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion, the judgment of the Court of Common Pleas, Juvenile Division, of Stark County is affirmed. Costs assessed to appellant.